Citation Nr: 1009481	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-23 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to additional Vocational Rehabilitation and 
Employment (VR&E) service benefits other than job placement 
services.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel
INTRODUCTION

The Veteran had active military service from August 2004 to 
July 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2009 decision of the Vocational 
Rehabilitation and Employment Office of the Department of 
Veterans Affairs (VA) Regional Office, (RO) in Muskogee, 
Oklahoma.  The Board notes that the Veteran is an employee at 
the RO in Wichita, Kansas, and thus his claim was forwarded 
to the RO in Muskogee, Oklahoma, for adjudication of his 
claim to avoid any conflict of interest that may have arisen.  


FINDINGS OF FACT

1.  The Veteran has an employment handicap due to service-
connected disabilities, but not a serious one.

2.  The Veteran is not suitably employed.


CONCLUSION OF LAW

The criteria for eligibility for VR&E educational and 
vocational training services are met.  38 U.S.C.A. §§ 3101, 
3102 (West 2002 & Supp. 2009); 38 C.F.R. §§ 21.35, 21.40, 
21.51, 21.80, 21.84, and 21.120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to vocational rehabilitation under 
Chapter 31 if he/she has a service-connected disability 
compensable at a rate of 20 percent or more; or, if he/she 
has a service-connected disability that is compensable or is 
likely to be compensable at less than 20 percent, if the 
individual filed an original application for Chapter 31 
before November 1, 1990, and is determined by VA to be in 
need of rehabilitation to overcome an employment handicap.  
38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.

An employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain or retain employment 
consistent with his/her abilities, aptitudes, and interests.  
38 U.S.C.A § 3101; 38 C.F.R. § 21.51(b).  Impairment is 
defined as restrictions on employability caused by 
disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1).

An employment handicap that entitles the veteran to 
assistance under the Chapter 31 program exists when all of 
the following conditions are met:  (i) the veteran has an 
impairment of employability, including veterans who are 
qualified for suitable employment but do not obtain or retain 
such employment for reasons not within their control; (ii) 
the veteran's service-connected disability materially 
contributes to the impairment of employability; and (iii) the 
veteran has not overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests.  38 C.F.R. § 21.51(f)(1).

An employment handicap does not exist when any of the 
following conditions is present:  (i) the veteran's 
employability is not impaired, including veterans who are 
qualified for suitable employment but do not obtain or retain 
such employment for reasons within their control; (ii) the 
veteran's employability is impaired, but his or her service-
connected disability does not materially contribute to the 
impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. § 
21.51(f)(2).

Only a counseling psychologist in the Vocational 
Rehabilitation and Counseling Division may make a 
determination of employment handicap.  38 C.F.R. § 21.51(h).  

In the present case, the Vocation Rehabilitation Counselor 
(VRC) at the RO in Muskogee, Oklahoma, determined in July 
2009 that the Veteran has an employment handicap caused by 
his service-connected disabilities, but determined that he 
did not have a serious employment handicap.  The VRC, 
however, found that the Veteran was only entitled to Job 
Placement Services.  She found that the Veteran was suitably 
employed since he indicated at their counseling session that 
he was interested in maintaining his current job if it were 
to become permanent (current job was a temporary contract 
job), and he was not interested in leaving his current 
employment.  However, as his current job is temporary, she 
found that he was in need of job placement assistance to find 
permanent employment in the position he has now or in a 
similar position.

The Veteran, however, has been seeking Educational and 
Vocational Training Services in that he desires to take a 
training program in gunsmithing with the intent to be self-
employed as a gunsmith and gun shop owner.  

A vocational rehabilitation program includes counseling, 
diagnostic, medical, social, psychological, independent 
living, economic, educational, vocational, and employment 
services needed to accomplish the goals of Chapter 31 
benefits.  38 U.S.C.A. § 3101(9); 38 C.F.R. § 21.35(i).  The 
purposes of providing educational and vocational training 
services are to enable a veteran eligible for, and entitled 
to, services and assistance under Chapter 31 to, in relevant 
part, meet the requirements for employment in the 
occupational objective established in the IWRP 
(Individualized Written Rehabilitation Plan).  38 C.F.R. 
§ 21.120.  A program of education generally means courses or 
subjects pursued at a school to meet a predetermined 
objective or multiple objectives related to a single career 
field.  38 U.S.C.A. §§ 3101(3), 3452(b); 38 C.F.R. § 
21.35(c).  

An IWRP must be prepared for each veteran eligible for 
Chapter 31 benefits.  38 U.S.C.A. § 3107(a); 38 C.F.R. § 
21.80.  The IWRP identifies goals and objectives to be 
achieved by the veteran during the period of rehabilitation 
services that will lead to the point of employability; plans 
for placement of the veteran in the occupational field for 
which training and other services will be provided; and 
specifies the key services needed by the veteran to achieve 
the goals and objectives of the plan.  38 C.F.R. § 21.84(a).  
The plan must include, among other things, a statement of 
long-range rehabilitation goals, intermediate rehabilitation 
objectives, and the specific services to be provided by VA.  
38 U.S.C.A. § 3107(a); 38 C.F.R. § 21.84(b).  

The Board finds, as did the VRC, that the Veteran has an 
employment handicap due to his service-connected 
disabilities.  Unlike the VRC, however, the Board also finds 
that the Veteran should be entitled to educational and 
vocational training services because of his employment 
handicap.  

The Veteran claims that he was unable to continue in his 
original employment of pastoral care because of his 
posttraumatic stress disorder (PTSD).  That was why he 
originally filed for VR&E benefits while living in 
Connecticut.  The RO in Connecticut found the Veteran was 
eligible for VR&E benefits, including educational and self-
employment assistance.  The plan was for the Veteran to take 
a course of education in gunsmithery and for him to become 
self-employed by opening a gun shop, gunsmithery and firing 
range.  However, before the Veteran's plan could be approved, 
he moved to Wichita, Kansas.  At that time, he requested his 
claims file be transferred.  He met with a VRC at the Wichita 
RO in March 2009 and was told that, in order that a self-
employment IWRP as a gunsmith/gun store owner-operator could 
be developed and approved, the Veteran had to accomplish 
additional tasks (generally related to the feasibility of him 
opening such a business in Wichita and the surrounding 
areas).  The Veteran never completed the steps set forth in 
the March 2009 counseling report.  Instead, the Veteran's 
claim was transferred to the Muskogee RO out of concern of a 
conflict of interest since he worked at the RO in Wichita.  

In July 2009, the Veteran met with a VRC at the Muskogee RO 
to discuss his plans.  At that meeting, the Veteran continued 
to be focused on a self-employment plan.  However, he 
expressed that he was no longer interested in opening up a 
"mom & pop" type of business in which he would sell and 
repair firearms.  Instead, he stated that he wanted to work 
to establish a business where individual gun store owners 
could purchase a franchise from him to buy firearms through a 
cooperative type program; however, he was not financially 
prepared to seek this option.  

Based upon this report, the Board finds that the Veteran 
effectively withdrew his plan for self-employment.  The 
Veteran, however, has continued to express interest in 
seeking training as a gunsmith.  Nevertheless, he was denied 
VR&E educational and vocational training services because the 
VRC found the Veteran had suitable employment except for the 
fact that he needs a permanent job.  The Board disagrees.  

In October 2009, the Veteran submitted a letter from his VA 
psychologist.  In this letter, she states that the Veteran 
continues to experience PTSD symptoms.  She indicates that 
the Veteran would like to change his career path as his 
current job responsibilities as the Veteran's 
Advocate/Chaplain for the Army tends to exacerbate his 
symptoms; and, if he continues in his present job, it may 
likely reduce and/or prolong his chances of recovery.  The 
Board finds that this and other statements in the record 
indicate the Veteran is not in suitable employment and he is 
in need of educational and vocational training services to 
either assist him in changing to similar employment that 
would not have such an effect on his service-connected PTSD 
or would allow him to change careers.

For these reasons, the Board finds that the Veteran is 
entitled to VR&E educational and vocational training services 
under Chapter 31 of Title 38 of the United States Code.
ORDER

Entitlement to Vocational Rehabilitation and Employment 
educational and vocational training in gunsmithing is 
granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


